OPINION
PER CURIAM.
This matter was before the Supreme Court on an order issued to both parties to appear and show cause why their appeals should not be summarily decided. Cross-appeals had been filed from a judgment in the Superior Court in an action for specific performance following a jury-waived trial. The trial justice awarded specific performance to the plaintiff and ordered the plaintiff to pay interest on the purchase price at the rate of 12 percent.
After considering the memoranda submitted by the parties and after hearing their counsel in oral argument, this court concludes that cause has not been shown. We find that the award of specific performance to the plaintiff was justified. However, it is also the conclusion of this court that the award of the flat 12-percent interest must be reconsidered. In our opinion in Bissonnette v. Hanton City Realty Corp., 529 A.2d 139 (R.I.1987), we held that the plaintiff purchasers should be credited with the fair rental value of the property that the defendant sellers had continued to oc*344cupy. To bring about a more equitable result in this case, we feel that the value of the rental, minus the value of any permanent improvements made by the sellers during the pendency of this action, should reduce the interest due under the judgment below.
Therefore, the judgment ordering specific performance is affirmed, the judgment regarding interest is vacated, and the papers of the case are remanded to the Superior Court for further consideration consistent with this opinion.